                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

JEFFREY W. FUJISAKA, #2089545                     §
                                                  §
VS.                                               §                 CIVIL ACTION NO. 4:17cv137
                                                  §
DIRECTOR, TDCJ-CID                                §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been presented

for consideration. Petitioner, with the assistance of counsel, filed objections.

        The Magistrate Judge recommended the petition for writ of habeas corpus be dismissed with

prejudice. In his objections, Petitioner first re-urges his argument that section 43.25(b) constitutes

a form of constitutionally protected speech. Petitioner does not cite to any authority, but continues

to support his position by analogy. He fails to show the Report is incorrect.

       Petitioner also argues that section 43.25(b) is not narrowly tailored and restricts a substantial

amount of protected speech. He contends that: (1) it prohibits inducing legal sexual conduct; (2) it

interferes with the parent-child relationship; (3) most of the activity prohibited is criminalized by

other statutes; (4) United States Supreme Court precedent indicates that the portion of the statute

prohibiting sexual performance, when that person is over seventeen years of age, violates the first

amendment; and (5) the reasoning adopted in the Report has been explicitly rejected by the United

States Supreme Court. These objections, however, are reassertions of claims raised in his § 2254

petition and, as the Magistrate Judge found, are without merit.


                                                  1
           In sum, Petitioner fails to provide a valid basis for his objections, or demonstrate how the

    Magistrate Judge’s recommendation is incorrect. After reviewing the Report and Recommendation

    and conducting a de novo review of Petitioner’s objections, the Court concludes the findings and

    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

    of the Court.
.
           Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

    case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

    ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 24th day of March, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
